Citation Nr: 1011616	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that rating decision, the RO denied 
service connection for hearing loss and tinnitus, and the 
Veteran's disagreement with that decision led to this appeal.  
The Veteran testified at a Board hearing held at the RO in 
January 2010, and a transcript of the hearing is in the 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

At the January 2010 Board personal hearing, the Veteran 
indicated that he wished to withdraw the appeal on the issue 
of service connection for tinnitus.  




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran on the issue of service connection for tinnitus have 
been met, and that appeal is dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.202.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran and his representative clearly indicated on the 
record at the January 2010 Board personal hearing that the 
Veteran was requesting to withdraw his appeal on the issue of 
service connection for tinnitus.  The Veteran has met the 
criteria of 38 C.F.R. § 20.204 for withdrawal of the appeal 
on this issue.  As there remain no allegations of errors of 
fact or law for appellate consideration, the Board does not 
have jurisdiction to review the appeal as to this claim, and 
it will be dismissed.  


ORDER

The appeal for service connection for tinnitus is dismissed.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for bilateral hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946, or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
The regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  

The Board points out that the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection.  See Ledford 3 Vet. App. at 89.  Evidence of a 
current hearing loss disability (that is, one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley at 159.  In the 
case of a claim for hearing loss claimed due to in-service 
noise, if there is insufficient evidence to establish that 
the claimed chronic disability was present during service, 
the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey, 2 Vet. App. 352.  

Assistance to be provided by VA includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
a medical opinion be obtained with respect to a claimant's 
claim for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the claimant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  With 
respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the claimant's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, audiological testing at a March 2007 VA 
examination indicates the presence of bilateral high 
frequency sensorineural hearing loss that meets VA's 
definition of hearing loss disability at 38 C.F.R. § 3.385.  
Service records confirm that the Veteran was an airplane and 
engine mechanic, and at the January 2010 hearing he testified 
that he was exposed to loud aircraft engine noise throughout 
service.  He testified that he first noticed some hearing 
loss in service, but did not go to sick call about it because 
it was not considered acceptable to go to sick call unless 
really sick.  He also testified that he did not mention 
hearing problems at his service separation examination 
because he was eager to get out of service and was told that 
if he needed treatment of any kind it would delay his 
discharge from service.  The Veteran further testified that 
at the VA examination in March 2007 he was unable to answer 
on the spur of the moments questions about when his hearing 
problems started.  

At the hearing, the Veteran also testified that following 
service he worked for the Department of Defense for 40 years, 
including at Lakehurst, New Jersey, and at McGuire Air Force 
Base.  He testified that he did not work in a machine shop at 
Lakehurst, but did work mostly on flight lines at McGuire.  
In this regard, the record shows that the Veteran provided 
release authorization for medical records pertaining to his 
employment at McGuire Air Force Base, which he said was from 
about 1955 to 1982.  At the hearing, he said he retired from 
McGuire about 20 years ago, which would have been in 
approximately 1990.  In other testimony, the Veteran said he 
worked at Lakehurst (presumably as a civilian in the 
Department of Defense) from 1950 to 1955.  In any event, the 
record shows that in response to the RO's request for medical 
records, the Department of the Air Force advised the RO that 
the Veteran had retired/separated and his medical records 
were sent to the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  There is no indication in the claims 
file that the RO made any further request for those records.  
They may be pertinent to the Veteran's claim, and further 
action should be taken to attempt to obtain them.  See 
38 C.F.R. § 3.159(c)(2) (VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency).  

In view of the Veteran's testimony that he first noticed 
hearing loss in service but was unable to make that clear to 
the audiologist at the March 2007 examination, it is the 
judgment of the Board that the Veteran should be provided a 
additional VA audiology examination with an opinion as to 
whether, even considering post-service noise exposure, it is 
at least as likely as not that his current hearing loss 
disability is related to noise exposure in service, including 
loud aircraft engine noise over an extended period in 
service.  In this regard, the Board notes that in Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the 
United States Court of Appeals for Veterans Claims held that 
the duty to assist may include "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Thus, it is essential that if additional medical 
records are obtained, they, along with other evidence of 
record, should be made available for the examiner's review.  
See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file medical records from NPRC 
pertaining to the Veteran's years of 
service, from approximately 1950 to 
1990, as a civilian employee of the 
Department of Defense at Lakehurst, New 
Jersey, and McGuire Air Force Base.  If 
the requested records are not located 
and all alternative sources have been 
exhausted, the AMC/RO should indicate 
via a formal finding that it is 
reasonably certain that such records do 
not exist and that further efforts to 
obtain those records would be futile.  
See 38 C.F.R. § 3.159(c)(2).  

2.  Then, arrange for a VA audiology 
examination to determine the nature and 
etiology of any current bilateral 
hearing loss.  All indicated studies 
should be performed.  After examination 
of the Veteran and taking into account 
the Veteran's noise exposure in 
service, his testimony that he first 
noticed hearing loss in service, and 
consideration of all other evidence of 
record, the audiologist is requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
hearing loss disability had its onset 
in service or is causally related to 
any incident of service, including 
exposure to aircraft engine noise over 
an extended period in service.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached.  

That the claims file was available and 
records were reviewed should be noted 
in the examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


